DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumai US 2017/0304911.
In regards to claim 1, Kumoi discloses (as on Figures 1-6B, and 13) a cutting insert (1) comprising a rake face (2), a bottom surface (3) on a side opposite to the rake face, a circumferential side surface (4) that connects the rake face (2) to the bottom surface (3), and a through hole (5) that penetrates the rake face and the bottom surface (see Figure 6A), wherein a first ridgeline (7a) at which the rake face and the circumferential side surface intersect each other includes a first main cutting edge (8), and a first corner cutting edge (6a) connected to a tip (see Figures 2 and 3, and refer to the point where cutting edge 8 connects to corner edge 6a) of the first main cutting edge (8), the bottom surface (3) includes a first bottom surface (one of 3a) that comes closer to the rake face gradually toward a side at which the first main cutting edge is located when viewed from a central axis of the through hole (as in Figure 6A), and a second bottom surface (the other one of 3a) that comes closer to the rake face gradually toward a side opposite to the first main cutting edge (e.g. on Figure 6A, refer to the left bottom surface 3a) when viewed from the central axis (Figure 6A), and a distance between a virtual intersection line, at which a virtual surface formed by extending the first bottom surface and a virtual surface formed by extending the second bottom surface intersect each other (at an intersection point shown in Figure 6A), and the first main cutting edge (see Figure 6A) decreases from a tip side, at which the tip of the first main cutting edge is located, toward an end side, at which an end opposite (e.g. end closer to second corner 6b) to the tip is located, in an extending direction of the first main cutting edge (since as shown in Figures 3 and 4, the tip where corner 6a connects to first main cutting edge 8 is located axially higher than end closer to 6b, then it is noted that the distance between the intersection point and the cutting edge 8 decreases from the tip (at the intersection point between edge 8 and first corner 6a) towards the end (at the intersection point between 8 and second corner 6b).
In regards to claim 7, Kumoi discloses the cutting insert according to claim 1, Kumoi also discloses that wherein the first ridgeline further includes a second main cutting edge (on Figure 2, refer to the other one of 8) located on a side opposite to the first main cutting edge (8), a first wiper cutting edge (10) connected to the first corner cutting edge (6a), a first inner edge (7b) connected to the first wiper cutting edge (10), and a first connection portion (6b) that connects the first inner edge (7b) to the second main cutting edge (the other one of 8), the circumferential side surface further includes a fourth side surface (4b) facing the first inner edge (7b), and a fifth side surface (4c’) facing the first connection portion (6b), and the fifth side surface (4c’) protrudes (as on Figure 5) in a direction away from a center of the rake face beyond a virtual extension line extending a third ridgeline at which the first bottom surface and the fourth side surface intersect each other (see Figure 5).
Claim(s) 1, 4, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumoi et al. US 2017/0197259 (hereafter—Kumoi’259--).
In regards to claim 1, Kumoi’259 discloses (as on Figures 1-8) a cutting insert (1) comprising a rake face (2), a bottom surface (3) on a side opposite to the rake face, a circumferential side surface (4) that connects the rake face (2) to the bottom surface (3), and a through hole (5) that penetrates the rake face and the bottom surface (see Figure 6), wherein a first ridgeline (7a) at which the rake face and the circumferential side surface intersect each other includes a first main cutting edge (8), and a first corner cutting edge (6a) connected to a tip (see Figure 4, and refer to the point where cutting edge 8 connects to corner edge 6a) of the first main cutting edge (8), the bottom surface (3) includes a first bottom surface (one of 3a) that comes closer to the rake face gradually toward a side at which the first main cutting edge is located when viewed from a central axis of the through hole (as in Figure 5 and 6a-b), and a second bottom surface (the other one of 3a) that comes closer to the rake face gradually toward a side opposite to the first main cutting edge (e.g. on Figure 6a-b, refer to the left bottom surface 3a) when viewed from the central axis (Figure 6A), and a distance between a virtual intersection line, at which a virtual surface formed by extending the first bottom surface and a virtual surface formed by extending the second bottom surface intersect each other (at an intersection point shown in Figures 6a-b), and the first main cutting edge (see Figure 4) decreases from a tip side, at which the tip of the first main cutting edge is located, toward an end side, at which an end opposite (e.g. end closer to second corner 6b) to the tip is located, in an extending direction of the first main cutting edge (since as shown in Figure 4, the tip where corner 6a connects to first main cutting edge 8 is located axially higher than end closer to 6b, then it is noted that the distance between the intersection point and the cutting edge 8 decreases from the tip (at the intersection point between edge 8 and first corner 6a) towards the end (at the intersection point between 8 and second corner 6b).
In regards to claim 4, Kumoi’259 discloses the cutting insert according to claim 1, Kumoi’259 also discloses that the circumferential side surface (4) includes a first side surface (4a) facing the first main cutting edge (8), the first side surface (4a) includes a flank (4a1) connected to the first main cutting edge, and a restraint surface (4a2) that is closer to the first bottom surface than the flank, the flank is inclined to come closer to the central axis gradually toward the first main cutting edge, and the restraint surface is formed parallel to the central axis (see Figures 6a-b and paragraph [0030]).
In regards to claims 7 and 10, Kumoi’259 discloses the cutting insert according to claim 1 and 4 respectively, Kumoi’259 also discloses that wherein the first ridgeline further includes a second main cutting edge (on Figure 2, refer to the other one of 8) located on a side opposite to the first main cutting edge (8), a first wiper cutting edge (10) connected to the first corner cutting edge (6a), a first inner edge (7b) connected to the first wiper cutting edge (10), and a first connection portion (6b) that connects the first inner edge (7b) to the second main cutting edge (the other one of 8), the circumferential side surface further includes a fourth side surface (4b) facing the first inner edge (7b), and a fifth side surface (4d) facing the first connection portion (6b), and the fifth side surface (4d) protrudes (as on Figure 3 and Figure 8) in a direction away from a center of the rake face beyond a virtual extension line extending a third ridgeline at which the first bottom surface and the fourth side surface intersect each other (see Figures 3 and 8).
Allowable Subject Matter
Claims 2-3, 5-6, 8-9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722